EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alan Weisberg on 7/26/2021.
This application has been amended as follows:
Claim 80 has been replaced with
-- A method performed by a wireless device for employing discontinuous transmission (DTX) in a communication with a serving network node on multiple uplink carriers, the method comprising: 
configuring or obtaining a primary uplink carrier with a first Transmission Time Interval (TTI) for the communication;
configuring or obtaining a secondary uplink carrier with a second TTI which is different than the first TTI for the communication, wherein the first and second TTIs are respective first and second transmission durations;
receiving an instruction from the serving network node to use values of DTX parameters defined for one of the first and second TTIs for transmission on both the primary uplink carrier and the secondary uplink carrier; 
applying DTX according to said values of DTX parameters in the transmission on 
based on the second TTI being different than the first TTI, one of:
selecting values of DTX parameters as defined for the TTI of 2 ms for the communication on both carriers regardless of the TTIs configured on the primary uplink carrier and the secondary uplink carrier; and
selecting values of DTX parameters as defined for the TTI of 10 ms for the communication on both carriers regardless of the TTIs configured on the primary uplink carrier and the secondary uplink carrier.--

Claim 87 has been replaced with
-- A wireless device configured to employ discontinuous transmission (DTX) in a communication with a serving network node on multiple uplink carriers, wherein the wireless device comprises:
a communication circuit; and
one or more memories and at least one processor, the one or more memories storing instructions executable by the at least one processor whereby the wireless device is configured to:
configure or obtain a primary uplink carrier with a first Transmission Time Interval (TTI) for the communication;
configure or obtain a secondary uplink carrier with a second TTI which is different than the first TTI for the communication, wherein the first and second TTIs are respective first and second transmission durations;

apply DTX according to said values of DTX parameters in the transmission on the primary and secondary uplink carriers; and
based on the second TTI being different than the first TTI, one of:
select values of DTX parameters as defined for the TTI of 2 ms for the communication on both carriers regardless of the TTIs configured on the primary uplink carrier and the secondary uplink carrier; and
select values of DTX parameters as defined for the TTI of 10 ms for the communication on both carriers regardless of the TTIs configured on the primary uplink carrier and the secondary uplink carrier.--

Claim 98 has been replaced with
-- The wireless device according to claim 87, the one or more memories storing instructions executable by the at least one processor whereby the serving network node is configured to:
perform transmissions, on the primary uplink carrier, that have each a duration equal to the first TTI; and
perform transmissions, on the secondary uplink carrier, that have each a duration equal --

Claim 100 has been replaced with
-- Amended) A wireless device configured to employ discontinuous transmission (DTX) in a communication with a serving network node on multiple uplink carriers, wherein the wireless device comprises:
a communication circuit; and
one or more memories and at least one processor, the one or more memories storing instructions executable by the at least one processor whereby the wireless device is configured to:
configure or obtain a primary uplink carrier with a first Transmission Time Interval (TTI) for the communication;
configure or obtain a secondary uplink carrier with a second TTI which is different than the first TTI for the communication, the first and second TTIs being respective first and second transmission durations;
receive an instruction from the serving network node to use values of DTX parameters defined for one of the first and second TTIs for transmission on both the primary uplink carrier and the secondary uplink carrier; and
apply DTX according to said values of DTX parameters in the transmission on the primary and secondary uplink carriers, 
	the values of DTX parameters defined for the first TTI being defined for .--

REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 7/12/2021.
Claim(s) 1-66, 68-69 and 94-97 has/have been cancelled.
Claims(s) 99-100 has/have been added. 
Claims(s) 67, 70-93, 98-100 is/are currently pending.

Response to Arguments
Applicant’s arguments, see page 17, filed 7/12/2021, with respect to the objection of the specification have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see pages 17-20, filed 7/12/2021, with respect to the rejection of claims 67-93 and 98 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 67, 70-93, 98-100 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Vajapeyam et al. US 20210112420, different length TTIs associated with DRX (see para. 0004 and 0009).
A close reference, Unknown Author, “Fast TTI switching mechanism for improved EUL coverage”, 3GPP TSG-RAN WG2 Meeting #85, R2-140449, Czech Republic, 10-14-February 2014 (Non-Patent Literature Documents citation #3, listed on IDS dated 3/26/2019), teaches switching TTI configurations (see Figure 1).
A close reference, Unknown Authro, “On the “Response LS” related to the configuration of DTX along with the Rel-14 Multicarrier Enhancements for UMTS”, 3GPP TSG-RAN WG1 Meeting #86bis, R1-1610235, Lisbon Portugal, 10-14 October 2016 (Non-Patent Literature Documents citation #4 listed on IDS dated 3/26/2019), teaches configuring a plurality of carriers with different TTIs and the potential for misalignment (see pp. 3-4).
A close reference, Agarwal et al. US 20170171907 (cited in Non-Final Rejection dated 4/15/2021), teaches a plurality of uplink carriers where the plurality of uplink 
A close reference, Yavuz et al. US 20140321286, teaches switching between different TTIs based on link conditions (see para. 0061).
A close reference, Chen et al. WO 2014166214 (cited in Non-Final Rejection dated 4/15/2021), teaches configuring a UE with first and second configurations where the first and second configurations having different TTIs and different DTX parameters, where the first and second configurations are selected during a handover (see p.9).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 67 and 70-72, the cited prior art either alone or in combination fails to teach the combined features of:

based on the second TTI being different than the first TTI, one of:
selecting values of DTX parameters as defined for the TTI of 2 ms for the communication on both carriers regardless of the TTIs configured on the primary uplink carrier and the secondary uplink carrier; and
selecting values of DTX parameters as defined for the TTI of 10 ms for the communication on both carriers regardless of the TTIs configured on the primary uplink carrier and the secondary uplink carrier.

As per claim(s) 73-79, the cited prior art either alone or in combination fails to teach the combined features of:

based on the second TTI being different than the first TTI, one of:
select values of DTX parameters as defined for the TTI of 2 ms for the communication on both carriers regardless of the TTIs configured on the primary uplink carrier and the secondary uplink carrier; and
select values of DTX parameters as defined for the TTI of 10 ms for the communication on both carriers regardless of the TTIs configured on the primary uplink carrier and the secondary uplink carrier.

As per claim(s) 80-86, the cited prior art either alone or in combination fails to teach the combined features of:

based on the second TTI being different than the first TTI, one of:
selecting values of DTX parameters as defined for the TTI of 2 ms for the communication on both carriers regardless of the TTIs configured on the primary uplink carrier and the secondary uplink carrier; and
selecting values of DTX parameters as defined for the TTI of 10 ms for the communication on both carriers regardless of the TTIs configured on the primary uplink carrier and the secondary uplink carrier.

As per claim(s) 87-93, the cited prior art either alone or in combination fails to teach the combined features of:

based on the second TTI being different than the first TTI, one of:
select values of DTX parameters as defined for the TTI of 2 ms for the communication on both carriers regardless of the TTIs configured on the primary uplink carrier and the secondary uplink carrier; and
select values of DTX parameters as defined for the TTI of 10 ms for the communication on both carriers regardless of the TTIs configured on the primary uplink carrier and the secondary uplink carrier.

As per claim(s) 99, the cited prior art either alone or in combination fails to teach the combined features of:

the values of DTX parameters defined for the first TTI being defined for use on any uplink carrier configured with the first TTI, the values of DTX parameters defined for the second TTI being defined for use on any uplink carrier configured with the second TTI, and the values of DTX parameters defined for one of the first and second TTIs being selected for use on both the primary uplink carrier and the secondary uplink carrier based on the second TTI being different than the first TTI.

As per claim(s) 100, the cited prior art either alone or in combination fails to teach the combined features of:

the values of DTX parameters defined for the first TTI being defined for use on any uplink carrier configured with the first TTI, the values of DTX parameters defined for the second TTI being defined for use on any uplink carrier configured with the second TTI, and the instruction to use values of DTX parameters defined for one of the first and second TTIs on both the primary uplink carrier and the secondary uplink carrier being received based on the second TTI being different than the first TTI.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/Michael K Phillips/Examiner, Art Unit 2464